PER CURIAM
Plaintiff appeals from the trial court’s dismissal of his petition for a writ of habeas corpus. The crimes for which he is incarcerated took place during the time period during which the administrative rule discussed in Peek v. Thompson, 160 Or App 260, 980 P2d 178, rev dismissed 329 Or 553 (1999), was in effect. However, plaintiff made no argument in the trial court about the potential applicability of that administrative rule and attempts to raise that issue for the first time in a supplemental memorandum to this court. Because the issue was not preserved in the trial court, we do not consider it in the first instance on appeal. ORAP 5.45(4)(a).
Affirmed.